03/15/2022
                                          ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0358


                                       DA 21-0358
                                                                      FILED
 CHRISTINA SCHMID and JENNIFER POWERS,                                  MAR 1 5 2022
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme Court
             Plaintiffs and Appellants,                               State of Montana



       v.
                                                                    ORDER
 JAE NOTTI, SUSIE NOTTI and ET CATTLE
 COMPANY, LLC,

             Defendants and Appellees.


       Plaintiffs and Appellants Christina Schmid and Jennifer Powers, via counsel, appeal
from the June 7, 2021 Order Re: Motions for Summary Judgment (Order) from the
Sixteenth Judicial District Court, Powder River County, entered in the District Court's
Cause No. DV-38-2019-2587.
      Appellants are currently before this Court with a motion for extension of time to file
their Opening Brief. The basis for the extension they seek is that they have determined
that the Order is not a final order for purposes of appeal under M. R. App. P. 6, and they
therefore intend to seek certification of the Order from the District Court under
M. R. Civ. P. 54(b).
      Without proper certification, we are without jurisdiction to entertain this appeal.
Kohler v. Croonenberghs, 2003 MT 260, 317 Mont. 413, 77 P.3d 531.
      M. R. Civ. P. 54(b)(1) provides that a court may enter final judgment as to one or
more, but few than all, claims or parties when an action presents more than one claim for
relief and the court expressly determines there is no just reason for delay. M. R. Civ. P.
54(b)(2) requires that any order granted pursuant to this Rule must comply with the
certification of judgment requirements found in M. R. App. P. 6(6).
       M. R. App. P. 6(5)(a) provides that an order or judgment that adjudicates few than
all claims as to all parties, and which leaves matters in the litigation undetermined are not
appealable, subject to M. R. App. P. 6(6). M. R. App. P. 6(6) holds that a district court
may direct the entry of final judgment to an otherwise interlocutory order only upon an
express determination that there is no just reason for delay, pursuant to M. R. Civ. P. 54(b).
       M. R. App. P. 4(4)(b) provides that if an appeal is taken after a district court certifies
an order or judgrnent under M. R. Civ. P. 54(b), the appellant must state this in the Notice
of Appeal and attach a copy of the certification order to the Notice. The appeal shall not
proceed further until this Court reviews the certification order, determines that it complies
with M. R. Civ. P. 54(b) and M. R. App. P. 6(6), and enters an order allowing the appeal
to proceed.
       In this case, Appellants concede that they have filed an appeal from an interlocutory
order that was not certified by the District Court pursuant to M. R. Civ. P. 54(b).
M. R. App. P. 4(4)(b) specifies that a party seeking appeal of such order may file it only
after certification. Therefore, this appeal is premature.
       This Court may sua sponte raise the issue of whether an appeal has come to this
Court prematurely and should therefore be dismissed for lack of jurisdiction. Farmers
Union Mut. Ins. Co. v. Horton, 2003 MT 79, ¶ 19, 315 Mont. 43, 67 P.3d 285 (Gray, CJ,
concurring)(citing Litigation Relating to Riot, 283 Mont. 277, 281, 939 P.2d 1013, 1016
(1997)). We conclude it is appropriate to do so in this case as this appeal fails to comply
with M. R. Civ. P. 54(b), M. R. App. P. 6(5)-(6), and M. R. App. P. 4(4)(b).
       IT IS THEREFORE ORDERED that this appeal is DISMISSED WITHOUT
PREJUDICE.
       Dated this   5 -day of March, 2022.



                                                                  Chief Justice




                                               2
    ?•4 fil AL.



    Ped...L.---. leC.0---___,.
                J ustices




3